Citation Nr: 0330795	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for a right ring 
finger disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability to include retropatellar pain 
syndrome.

3.  Entitlement to an initial compensable rating for a right 
little finger disability.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

In a September 1999 rating decision the RO assigned a 10 
percent rating for a right knee disability.  Service 
connection for a right little finger disability was granted, 
and a noncompensable rating was assigned.  Service 
connection for the right ring finger was denied.  

The Board notes that in March 1999, the veteran submitted a 
claim of service connection for a right hand disability to 
include arthritis.  Additionally, in December 2000, the 
veteran submitted a request to reopen his claim of service 
connection for a right middle finger disability.  The RO has 
not yet adjudicated either of these claims and they are 
referred to the RO for initial consideration.

The issue of a compensable rating for the right little 
finger disability is addressed in the remand section of this 
decision.



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims of service connection for a 
right ring finger disability and an increased rating for a 
right knee disability has been obtained by the RO, and the 
RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has a right ring finger disability that is 
related to service.

3.  The veteran's right knee disability is primarily 
manifested by complaints of instability, swelling, and pain, 
with no X-ray findings of arthritis.  



CONCLUSIONS OF LAW

1.  A right ring finger disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA satisfied these duties to 
the veteran in a May 2003 letter.  

The VCAA also provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  The veteran's service department medical 
records and post-service clinical records are on file.  The 
veteran identified National Guard records, however, failed 
to provide the RO with information regarding his unit.  In 
June 2003, on two separate occasions, the RO contacted the 
veteran to obtain additional information regarding his unit 
but received no response to the inquiry.  The Board 
recognizes VA's duty to assist and to obtain records from a 
national agency, however, the veteran also has an obligation 
to cooperate fully with the VA's efforts to obtain records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2003).  The RO was unable to obtain the records without 
further information from the veteran regarding his National 
Guard Unit.  Id.

The veteran was afforded two VA medical examinations, in 
July 1999 and January 2001.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The examination 
reports obtained are thorough and contain sufficient 
information to rate the veteran's right knee disability in 
accordance with the applicable rating criteria and to 
determine service connection of the right ring finger 
disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board finds that further examinations are not 
necessary.  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran have been 
fulfilled with respect to the issues of service connection 
for the right ring finger disability and an increased rating 
for the right knee disability. 

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board acknowledges that the VCAA letter 
that was sent in May 2003 only provided 30 days for the 
veteran to respond-although it also pointed out that any 
evidence received within one year could result in benefits 
being awarded back to the date of claim.  The veteran was 
asked on numerous occasions to identify any additional 
evidence.  In May and June 2003, the RO made several 
attempts to obtain additional evidence from the veteran, 
including the referenced National Guard records, to no 
avail.  Additionally, in August 2003, the veteran's 
representative specifically stated that the veteran did not 
desire a hearing on the issues on appeal and wished to have 
the appeal sent directly to the Board.  

I.  Right Ring Finger Disability

Factual Background

Service medical records reflect that in October 1987, the 
veteran fell down stairs injuring his right middle fingers.  
The veteran complained of pain, swelling and numbness to the 
third and fourth fingers.  Physical examination revealed 
that the third and fourth digits on the right hand were 
swollen at the proximal interphalangeal joints (PIP), with 
decreased range of motion, full passive range of motion with 
pain, and no perceptible deformity or crepitus.  An X-ray 
examination revealed incomplete fractures of the third and 
fourth middle phalanges.  

In July 1999, the veteran was afforded a VA examination of 
the right fingers.  The veteran stated that while stationed 
in Germany, he fell off some steps striking his right 
fingers against his right chest wall.  He denied further 
injury since the October 1987 incident.  The veteran 
indicated that his fourth and fifth PIP and 
metacarpophalangeal joints (MCP) ached with weather changes 
and that occasionally the fourth finger would spasm.  He 
described a flexion contraction and inability to fully flex 
the fifth MCP joint since his injury.  The examiner 
diagnosed a history of right third and fourth finger 
fractures with ankylosis of the right little finger and 
osteoarthritis.

In January 2001, the veteran underwent another VA 
examination.  The veteran stated that while stationed in 
Germany, he was carrying a load of weapons while descending 
cement stairs, and upon stepping on the edge of a cement 
stair, it came apart and he fell forward and injured his 
fingers upon impact with the floor.  The veteran indicated 
daily pain, stated that constant use made it worse, and 
complained of decreased grip and strength.  The examiner 
diagnosed status post fracture little finger with a 40 
degree contracture and arthritis was ruled out.  As for the 
right middle finger and right ring finger, the diagnosis was 
status post fracture and arthritis was ruled out for both.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

Analysis

In this case, the Board has reviewed the veteran's service 
medical records.  In October 1987, the veteran fell down 
stairs sustaining injury to his right hand fingers including 
the right ring finger.  The veteran sought treatment 
complaining of pain, swelling and numbness in the third and 
fourth fingers.  Upon X-ray examination, an incomplete 
fracture was diagnosed.

A VA examination in July 1999 revealed a diagnosis of a 
history of a right fourth finger fracture.  The January 2001 
examiner opined a status post fracture of the right ring 
finger.
 
Both VA examiners attribute the right ring finger disability 
to a history of a fracture.  The veteran described an in-
service incident where he fell down stairs and injured his 
fingers, including the right ring finger.  Service medical 
records dated in October 1987 support the veteran's 
contention that he injured his right ring finger during 
service when he fell down stairs.  In assessing the 
credibility of the evidence, the Board finds it persuasive 
that the right ring finger disability occurred during 
service.

Overall, the Board finds that the evidence of record 
supports the finding that the right ring finger disability 
was incurred in service.  Accordingly, service connection is 
granted for this disability.


II. Right knee disability

Factual Background

Service medical records reflect that over the course of 
active duty service, the veteran sought treatment for right 
knee pain.  The diagnosis was retropatellar pain syndrome 
due to overuse.

In March 1998, the veteran consulted with a private 
physician Dr. Slaughter for right knee pain due to twisting 
his right knee a few days prior.  The veteran reported that 
he was treated at an emergency room for the twisting; 
however, he was only given a small splint and released.  Dr. 
Slaughter performed an X-ray examination of the knee which 
showed no bony abnormality.  Physical examination of the 
knee revealed a trace of an effusion but no evidence of any 
ligamentous instability in the mediolateral (ML) or 
anterior-posterior (AP), and no patellar tenderness on the 
medial side or evidence of subluxation of the patella.  The 
patella had no subpatellar crepitus or pain with patellar 
compression.  The knee had no real clear cut tenderness in 
the joint line, except some lateral tenderness in the knee, 
distal thigh and proximal tibia.  The diagnosis was a 
lateral strain of the knee.  A follow-up physical 
examination three days later revealed no effusion in the 
knee and no ligamentous instability.  Range of motion was 
improved.  Another examination eight days later revealed no 
effusion or limitation of motion in the knee; however, he 
had a slight amount of tenderness in the medial joint line 
and possible damage to his medial meniscus.

A May 1998 physical examination by Dr. Slaughter indicated 
that the veteran's knee had occasional clicking and popping 
mainly when climbing stairs.  The right knee had no effusion 
but had some subpatellar crepitus and pain with patellar 
compression.  There was no ligamentous instability and no 
effusion.  The physician diagnosed chondromalacia of the 
patella, post-traumatic.

A June 1998 clinical record revealed the veteran's 
contention that three months subsequent to the twisting 
injury, the veteran fell down because he felt a sharp pain 
in his knee.  The veteran reported that this had also 
happened two or three times previously.  Physical 
examination revealed some anterior cruciate laxity, a trace 
of effusion, and possible damaged meniscus.

The veteran submitted correspondence from Dr. Slaughter 
dated in June 1998, three months into treatment, in which he 
opined that the veteran had continual problems with the knee 
to include subpatellar crepitus, pain with patellar 
compression and the knee giving away.

In September 1998, the veteran complained of a sharp pain in 
the knee at night while sleeping.  Dr. Slaughter ordered an 
MRI to be performed.  The MRI revealed that the osseous 
structures of the right knee were intact, that there was no 
evidence of fracture or bone marrow contusion, and no 
pathologic bone marrow replacement process.  A small amount 
of joint fluid was identified.  The quadriceps tendon and 
patellar tendons were intact, as was the posterior cruciate 
ligament.  The anterior cruciate ligament was not optimally 
visualized but a portion of it appeared intact.  The menisci 
was intact, and no meniscal tears were demonstrated.  There 
was some increased signal in the posterior horn of the 
medial meniscus consistent with degenerative change.  Fluid 
was noted in the anterior aspect of Hoffa's fat pad but felt 
to be of no clinical significance.  The knee was otherwise 
unremarkable.  Dr. Slaughter's diagnostic impression of the 
MRI was a revealed anterior cruciate ligament not optimally 
visualized but grossly intact and no evidence of a meniscal 
injury.

In October 1998, the veteran complained of recurrent 
effusions in his right knee and occasional clicking and 
giving away.  Dr. Slaughter referred the veteran to another 
orthopedic surgeon to seek further treatment.

In early November 1998, the veteran complained of 
intermittent swelling and medial and posterior lateral joint 
line pain and occasional giving away in the right knee.  He 
was evaluated by Dr. Giesen who opined that an arthroscopic 
evaluation of the right knee with a possibility of damage to 
both the anterior cruciate ligament and the meniscus might 
be present.  

In November 1998, surgery was performed on the veteran's 
right knee, specifically a debridement of unstable articular 
cartilaginous lateral femoral condyle.  The preoperative 
diagnosis was a possible torn meniscus and the postoperative 
diagnosis was a large unstable chondral flap of lateral 
femoral condyle in the central portion.  One week later, the 
veteran had two plus effusion in the knee but his range of 
motion was good.  He was not experiencing any clicking.  A 
follow-up examination in January 1999 revealed a good range 
of motion, no effusion and good strength.

In July 1999, the veteran underwent a VA examination.  The 
veteran reported that since his arthroscopic surgery in 
November 1998, on two occasions his right knee became 
swollen and felt unstable.  The examiner noted minimal 
tender medial inferior aspect of the right patella.  There 
was crepitus in the right knee and a negative anterior 
drawer sign bilaterally.  Motor strength was normal with 
some guarding of the right lower extremity muscle groups.  
Range of motion was 0 to 134 degrees.  The veteran was able 
to perform a full squat and recovery but steadied most of 
his weight on his left lower extremity.  Upon review of the 
entirety of the medical records and C-file, but without an 
X-ray examination, the diagnosis was right patellofemoral 
pain syndrome with evidence of osteoarthritis.  

In January 2001, the veteran was afforded another VA 
examination.  The veteran stated that he felt pain daily.  
His knee felt weak, therefore, he was unable to step down 
because of instability, and he had fallen three times since 
surgery.  In the morning his knee felt stiff, and he 
complained of stiffness upon sitting for extended periods of 
time.  His knee swelled on a daily basis and flare-ups 
occurred two to three times a week, especially during cold 
weather.  A lack of endurance was exhibited in his ability 
to climb stairs, stepping up and stepping down.  During 
flare-ups, the veteran medicated with ibuprofen, used hot 
soaks, elevated the knee and used an elastic knee bandage.  
He reported that he was unable to climb stairs during flare-
ups.  The veteran stated that he had not followed up with 
his private physician since his November 1998 arthroscopic 
surgery.  Physical examination revealed that the knee had 
flexion of 100 degrees with pain and extension of 180 
degrees.  Reflexes, popliteal and Achilles reflexes were 
present at 2 plus bilaterally.  The strength in the right 
knee was 4 of 5.  The examiner noted crepitus in the knee.  
There was a negative anterior drawer sign and a negative 
McMurray's test, bilaterally.  Bilateral knee films revealed 
no evidence of fracture, dislocation or effusion; 
mineralization was normal; and, joint spaces appeared 
preserved.  The diagnosis was status post arthroscopy right 
knee ruling out arthritis and degenerative joint disease.

Laws and Regulations

Increased disability ratings

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2003).  The U.S. Court of Appeals for Veterans' Claims 
(Court) has emphasized that a claimant may not be 
compensated twice for the same symptomatology as such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 
4.1, which requires that each disability be viewed in 
relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting 
in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Specific schedular criteria

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2003).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited 
to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).  

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  A 40 percent rating is assigned for ankylosis 
in flexion between 10 and 20 degrees.  A 50 percent rating 
is assigned for ankylosis in flexion between 20 and 45 
degrees.  A maximum 60 percent rating is assigned for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia 
impairment.  A maximum 40 percent rating is assigned for 
nonunion of, with loose motion, requiring brace; malunion of 
with marked knee or ankle disability warrants a 30 percent 
evaluation; with moderate knee or ankle disability warrants 
a 20 percent evaluation; and with slight knee or ankle 
disability warrants a 10 percent evaluation.

Analysis

The RO has assigned a 10 percent disability rating for the 
right knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee.  
Because retropatellar pain syndrome does not have its own 
rating criteria pursuant to the VA regulations, the RO 
evaluated the veteran's retropatellar pain syndrome under 
the diagnostic criteria for other impairment of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

In this case, the Board has considered whether another 
rating code is more appropriate than the one used by the RO, 
but concludes that given his medical history and current 
symptomatology, the currently assigned diagnostic code is 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Again, Diagnostic Code 5257 provides for a 10 percent 
disability rating for slight impairment due to recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate impairment, and a maximum 30 percent rating for 
severe impairment.

In this case, the medical evidence contains complaints and 
findings of pain and instability of the right knee.  The 
veteran's primary complaints as they relate to the right 
knee consist of daily pain, weakness, the onset of stiffness 
upon sitting for long periods of time, and instability.  In 
June 1998, the veteran reported falling down because he felt 
a sharp pain in his knee.  Private physical examination 
revealed some anterior cruciate laxity.  The veteran's 
private physician submitted correspondence dated in June 
1998 which provided that the veteran had continual problems 
with his knee "giving away."  In October 1998, the veteran 
complained of occasional clicking and giving away.  The 
veteran, again, complained in November 1998 of intermittent 
swelling and medical posterior lateral joint line pain and 
occasional giving away in the right knee.  On VA examination 
in July 1999, the veteran complained that on two separate 
occasions his knee had become swollen and felt unstable.  
The veteran was able to perform a full squat and recovery, 
although, he retained balance with his left lower extremity.  
At the most recent examination in January 2001, the veteran 
stated that his knee felt weak, he was unable to step down 
because of instability, and he had fallen three times since 
his surgery in November 1998.  Although the examiner did not 
note an objective clinical finding of recurrent subluxation 
or instability, the subjective complaints of the veteran 
related to instability, swelling and pain and support a 
rating of 10 percent.  

The Board finds, however, that the symptomatology referable 
to the veteran's knee disability does not more nearly 
approximate the criteria for a 20 percent rating under Code 
5257.  The Board has considered the veteran's subjective 
complaints of pain, instability, swelling, stiffness, and 
giving way.  Objective examination, however, has clearly 
shown that the veteran's knee is, at most, mildly unstable.  
In fact, his knee has never been characterized by medical 
professionals as moderately unstable.  Likewise, there has 
been no evidence (either subjective or objective) of 
recurrent subluxation.  In summary, the Board finds that the 
criteria for a rating in excess of 10 percent under Code 
5257 have not been met.  See also Johnson v. Brown, 9 Vet. 
App. 7 (1996) (holding that Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 which concern the 
assignment of a higher rating in cases of symptomatology 
such as painful motion and functional loss due to pain).

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257, which is allowed so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59).  See also Esteban, 
6 Vet. App. at 261 (1994) (separate disabilities arising 
from a single disease entity are to be rated separately); 
but see 38 C.F.R. § 4.14 (2003) (the evaluation of the same 
disability under various diagnoses is to be avoided).  In 
this case, however, there is no probative evidence of 
arthritis in the knee.  The X-ray examination of the right 
knee performed in January 2001 revealed that mineralization 
was normal and joint spaces appeared preserved.  Upon 
physical examination, the examiner ruled out arthritis and 
degenerative joint disease and upon interpreting the X-ray 
diagnosed post arthroscopy right knee without arthritis.  
The Board notes that the July 1999 VA examiner opined that 
the knee had osteoarthritis, however, the examiner did not 
perform an X-ray examination, therefore, the January 2001 VA 
examination is more probative as it relates to a finding of 
arthritis in the knee.  In the absence of probative evidence 
of arthritis, therefore, a separate rating under Diagnostic 
Code 5003 is not warranted.  In any event, as set forth in 
more detail below, the pain and limitation of motion 
symptomatology referable to the veteran's knee does not 
warrant a compensable rating.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The 
Board finds, however, that a rating in excess of 10 percent 
is not warranted under any alternative provision. 

For example, although the record indicates that the 
veteran's right knee disability is productive of very slight 
limitation of motion, physical examinations do not show that 
the right knee motion has been limited to the extent 
necessary to meet the criteria for a compensable rating, 
much less a rating in excess of 10 percent.  For example, on 
VA medical examination in July 1999, the right knee 
exhibited range of motion from zero-134, six degrees short 
of normal.  On January 2001 VA medical examination, the 
right knee had flexion of 100 degrees and extension was 
normal.  These findings do not warrant a rating in excess of 
10 percent under the criteria based on limitation of 
extension and flexion.  38 C.F.R. § 4.71, Plate II, 
Diagnostic Codes 5260, 5261 (2003).

In that regard, the Board has also considered 38 C.F.R. 
§§  4.40 and 4.45, addressing the impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  DeLuca, 8 Vet. App. at 206-07.  Given, however, the 
right knee symptomatology delineated in the objective 
medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of either 
knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor is there 
frequent episodes of "locking," pain and effusion into the 
joint.  

There is no clinical evidence to support a finding of an 
impairment of the tibia and fibula, consequently, there is 
no basis for evaluating the veteran under Diagnostic Code 
5262.  Genu recurvatum, as rated pursuant to Diagnostic Code 
5263, is inapplicable as it has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  The 
veteran underwent an arthroscopic procedure of the right 
knee in November 1998, however, the veteran reported that he 
has not followed up with his physician since the procedure.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's knee disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected right knee 
disability.  Accordingly, the benefit sought on appeal is 
denied.



ORDER

Entitlement to service connection for the right ring finger 
disability is granted.

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.



REMAND

The veteran also seeks an initial compensable rating for his 
right little finger disability.  The RO has evaluated this 
disability as zero percent disabling under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5227.  As a 
result of the Board's determination that the right ring 
finger is service connected, however, the RO must now 
consider whether it is more advantageous to rate the 
veteran's finger disabilities under the rating criteria 
pertaining to the evaluation of multiple digits.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 - 5223.  In 
reaching its decision in this regard, the RO should also 
consider the criteria discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  


Thus, this matter is remanded for the following:

After conducting any additional 
development deemed necessary, the RO 
should reconsider the veteran's 
entitlement to a compensable rating for 
his right little finger disability, in 
light of the award of service connection 
for his right ring finger disability.  
In reaching its decision, the RO should 
document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, and 4.59.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



